


117 S1105 IS: Careful Resumption Under Improved Safety Enhancements Act
U.S. Senate
2021-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 1105
IN THE SENATE OF THE UNITED STATES

April 13, 2021
Mr. Sullivan (for himself, Mr. Scott of Florida, and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To provide COVID–19 mitigation instructions for cruise ships, and for other purposes.


1.Short titleThis Act may be cited as the Careful Resumption Under Improved Safety Enhancements Act or the CRUISE Act. 2.FindingsCongress makes the following findings:
(1)On March 14, 2020, in response to the COVID–19 pandemic, the Centers for Disease Control and Prevention (CDC) issued the No Sail Order and Suspension of Further Embarkation which prohibited all cruise ships with capacity to carry 250 or more individuals from embarking passengers in the United States.  (2)Prior to the COVID–19 pandemic, the cruise industry supported nearly 450,000 American jobs and contributed over $55,500,000,000 to the United States economy annually. More than 300,000 jobs have been lost in the United States due to the suspension of cruises. The majority of the individuals impacted are independent business owners or individuals employed by small- to medium-sized businesses, including travel agents, taxi drivers, port employees, baggage handlers, and longshore workers, as well as airline, hotel, and restaurant employees.
(3)On October 30, 2020, the CDC issued the Framework for Conditional Sailing Order for cruise ships that laid out a 4-phase approach for the resumption of cruise activity. At that time, the CDC released technical instructions for only the first phase of this conditional sailing order. On April 2, 2021, more than 5 months later, CDC released the technical instructions for half of the second phase. Without the complete technical instructions for all 4 phases of this framework, no large cruise ships are able to resume operations in the United States under the CDC's conditional sailing order. (4)The cruise industry is the only segment of the United States economy that is completely prohibited from operations by the CDC due to COVID–19. For every other sector of the economy, CDC provides recommendations for how to mitigate the spread of COVID–19 without issuing orders to prohibit operations. 
(5)Since July 2020, cruising has continued in Asia, Europe, and the South Pacific with nearly 400,000 passengers sailing with health protocols to mitigate the spread of COVID–19. (6)The increasing availability of vaccines provides a path to the resumption of pre-pandemic activities. On March 2, 2021, President Biden stated: We’re now on track to have enough vaccine supply for every adult in America by the end of May. … The more people who get vaccinated, the faster we’re going to overcome this virus and get back to our loved ones, get our economy back on track, and start to move back to normal..
(7)As of March 11, 2021, 65 percent of people over the age of 65 and more than 70 percent of people over the age of 75 in the United States were fully vaccinated against COVID–19, leading President Biden to state: All adult Americans will be eligible to get a vaccine no later than May 1. … After this long, hard year, that will make this Independence Day something truly special, where we not only mark our independence as a nation but we begin to mark our independence from this virus.. 3.COVID–19 mitigation guidance for cruise ships (a)In generalNot later than the earlier of 30 days after the date of enactment of this Act or June 1, 2021, the Secretary of Health and Human Services (referred to in this Act as the Secretary), acting through the Director of the Centers for Disease Control and Prevention (referred to in this Act as the Director) and in consultation with the interagency working group established under subsection (c), shall issue recommendations for how to mitigate the risks of COVID–19 introduction, transmission, and spread among passengers and crew onboard cruise ships and ashore to communities. The Secretary may later update or modify such recommendations as necessary to mitigate such risks.
(b)ApplicabilityThe recommendations issued under subsection (a) shall be applicable to all cruise ships subject to the order entitled No Sail Order and Suspension of Further Embarkation, issued by the Director on March 24, 2020 (85 Fed. Reg. 16628), or any modification to, or extension of, such order.  (c)Working group (1)EstablishmentThere is hereby established an interagency working group, for purposes of developing, not later than 30 days after the date of enactment of this Act, the recommendations described in subsection (a), in order to facilitate the resumption of passenger cruise ship operations in the United States not later than July 4, 2021.
(2)MembersThe interagency working group shall consist of— (A)the Secretary (or designee) serving as Chair;
(B)the Secretaries (or designees) of Transportation, of Homeland Security, and of Commerce; and (C)industry stakeholders appointed by the Secretary.
(3)Scope of recommendationsIn developing the recommendations described in subsection (a), the interagency working group shall consider public health safety needs; risk mitigation strategies and health protocols for passengers and crew that are consistent with, and not substantially more burdensome than, the guidance applied by the Centers for Disease Control and Prevention to other business sectors and travel-related industries; and overall economic impacts, costs, and benefits of the recommendations.  4.Resumption of cruise ship operationsNot later than July 4, 2021, the Secretary shall revoke the order entitled Framework for Conditional Sailing and Initial Phase COVID–19 Testing Requirements for Protection of Crew, issued by the Director on November 4, 2020 (85 Fed. Reg. 70153), under the authority of sections 361 and 365 of the Public Health Service Act (42 U.S.C. 264; 268), and any other order or regulation that prohibits the operation of all cruise ships in United States waters, requires such ships to obtain approval from the Director prior to operating, or otherwise acts as a de facto prohibition for cruise ship operations in the United States.
5.Rules of constructionNothing in this Act shall limit the authority of the Secretary to make and enforce such regulations that, in the judgment of the Secretary, are necessary to prevent the introduction, transmission, or spread of communicable diseases on any individual cruise ship presenting a public health threat by reason of the existence of any communicable disease.   